Title: From George Washington to Juan de Miralles, 27 February 1780
From: Washington, George
To: Miralles, Don Juan de


          
            Sir,
            Head Qrs Morris Town Feby 27. 1780
          
          I have the honor of your letter of the 18th inclosing an extract of one from His Excellency The Governor of Havannah. I am happy in the opportunity of congratulating you on the important successes—it announce[s] to the arms of His Catholic Majesty, which I hope are a prelude to others more decisive. These events not only advance the immediate interest of his Majesty, and promote the common cause, but they will probably have a beneficial influence on the affairs of the Southern states at the present juncture.
          The want of any certain intelligence of the fleet which sailed from New York, I should attribute, to their having been disconcerted in their voyage, by the tempestuous weather which prevailed for some time after their departure—A variety of circumstances combining proved that the intention of that embarkation was for the Southern states—All my intelligence agreed in this point—the composition of the detachment—Governor Martin and several refugees from South and North Carolina having embarked in the fleet—the current of the English accounts, by which it appears that General Clinton was expected to be in South Carolina so early as November, in which he was probably prevented by Count D’Estaing⟨’s⟩ operations in Georgia—these circumstances conspire to satisfy me that the Carolinas were the objects—But notwithstanding, this, I think the precautions you are taking to put the Spanish dominions upon their guard are

wise—It can have no ill-consequence and it is adviseable to be provided against all contingencies—It would not be surprising if the British General on hearing of the progress of the Spanish arms in the Floridas should relinquish his primitive design and go to the defence of their own territories.
          I shall with the greatest pleasure comply with your request for giving you information of all the movements of the enemy that come to my knowlege, which may in any manner interest the plans of your Court; and I have written to General Lincoln agreeable to your intimation. Every motive will induce him to do whatever may be in his power to effect the diversion desired—If the enemy prosecute the plan which I suppose to have been originally intended he will necessarily find his whole attention employed at home on the defensive; but if they direct their force to another quarter, I am persuaded he will make the best use of his to give them all possible annoyance and distraction. I have the honor to be With the truest respec[t] Your most Obedt and most humble servant.
        